 1   GENTILE CRISTALLI
     MILLER ARMENI SAVARESE
 2   PAOLA M. ARMENI
     Nevada Bar No. 8357
 3   Email: parmeni@gcmaslaw.com
     410 South Rampart Boulevard, Suite 420
 4   Las Vegas, Nevada 89145
     Tel: (702) 880-0000
 5   Fax: (702) 778-9709
     Attorney for Defendant, EDWARD LEE SMITH
 6

 7                                UNITED STATES DISTRICT COURT
 8                                        DISTRICT OF NEVADA
 9
     UNITED STATES OF AMERICA,                            CASE NO. 3:15-CR-00061-002
10
                                     Plaintiff,
11
     vs.
12
     EDWARD LEE SMITH,
13
                                     Defendant.
14
           STIPULATION AND ORDER TO CONTINUE SENTENCING (FIRST REQUEST)
15
              IT IS HEREBY STIPULATED by and between Edward Lee Smith (“Mr. Smith”),
16
     Defendant, by and through his counsel, Paola M. Armeni, Esq., of the law firm of Gentile
17
     Cristalli Miller Armeni Savarese and the Plaintiff, United States of America, by and through
18
     Nicholas A. Trutanich, United States Attorney, and, James E. Keller, Assistant United States
19
     Attorney, that the sentencing hearing currently scheduled for May 29, 2019, at 11:00 a.m., be
20
     vacated. The Parties respectfully request the hearing be continued to July 2, 2019, at 10:00 a.m.
21
              This Stipulation is entered into for the following reasons:
22
           1. Sentencing in this matter is currently scheduled for May 29, 2019, at 11:00 a.m.
23
     Therefore, Mr. Smith’s sentencing memorandum and formal objections are currently due on May
24
     22, 2019.
25
           2. Paola M. Armeni was appointed by this court as counsel for Mr. Smith on February 20,
26
     2019.
27

28

                                                     1 of 4
 1      3. Ms. Armeni requested the trial transcripts in this matter and received them on March 18,
 2   2019.
 3      4. Mr. Smith is currently incarcerated at Warm Springs Correctional Center in Carson City,
 4   Nevada, and Ms. Armeni’s law practice is in Las Vegas, Nevada. As a result, Ms. Armeni had to
 5   work with the CJA panel to make travel arrangements to visit Mr. Smith. Ms. Armeni was able
 6   to visit with Mr. Smith on April 16, 2019.
 7      5. After meeting with Mr. Smith, Ms. Armeni determined that she needed additional time to
 8   thoroughly prepare for sentencing on Mr. Smith’s behalf. As such, Ms. Armeni cannot meet the
 9   current deadlines for the filing of formal objections to the presentence investigation report and
10   the sentencing memorandum. Further, the continuance of the sentencing date will allow Ms.
11   Armeni the opportunity to provide Mr. Smith with effective representation at sentencing.
12      6. Mr. Smith and the government agree to this continuance of the sentencing date.
13      7. The additional time requested herein is not sought for purposes of delay and the denial of
14   this request for a continuance could result in a miscarriage of justice.
15      8. Federal Rule of Criminal Procedure 32(b)(2) permits this Court to continue a sentencing
16   hearing for good cause. Good cause exists in this case.
17      9. For all the above-stated reasons, the ends of justice would be best served by a short
18   continuance of the sentencing hearing.
19      10. This is the first request for a continuance of the sentencing hearing.
20   NICHOLAS A. TRUTANICH                               GENTILE CRISTALLI
     UNITED STATES ATTORNEY                              MILLER ARMENI SAVARESE
21   DISTRICT OF NEVADA
22
     DATED this 7th day of May, 2019.                    DATED this 7th day of May, 2019
23
     _/s/ James E. Keller______                          /s/ Paola M. Armeni
24   JAMES E. KELLER                                     PAOLA M. ARMENI
     Assistant United States Attorney                    Attorney for Defendant,
25   Attorneys for Plaintiff,                            EDWARD LEE SMITH
     UNITED STATES OF AMERICA
26
27

28

                                                    2 of 4
 1                                UNITED STATES DISTRICT COURT
 2                                        DISTRICT OF NEVADA
 3
     UNITED STATES OF AMERICA,                            CASE NO. 3:15-CR-00061-002
 4
                                     Plaintiff,
 5
     vs.
 6
     EDWARD LEE SMITH,
 7
                                     Defendant.
 8
                    FINDINGS OF FACT, CONCLUSION OF LAW AND ORDER
 9
               Based on the pending Stipulation of counsel, and good cause appearing therefore, the
10
     Court hereby finds that:
11
                                         CONCLUSIONS OF LAW
12
           Based on the fact that counsel has agreed to a continuance, the Court hereby concludes that:
13
           1. Sentencing in this matter is currently scheduled for May 29, 2019, at 11:00 a.m.
14
     Therefore, Mr. Smith’s sentencing memorandum and formal objections are currently due on May
15
     22, 2019.
16
           2. Paola M. Armeni was appointed by this court as counsel for Mr. Smith on February 20,
17
     2019.
18
           3. Ms. Armeni requested the trial transcripts in this matter and received them on March 18,
19
     2019.
20
           4. Mr. Smith is currently incarcerated at Warm Springs Correctional Center in Carson City,
21
     Nevada, and Ms. Armeni’s law practice is in Las Vegas, Nevada. As a result, Ms. Armeni had to
22
     work with the CJA panel to make travel arrangements to visit Mr. Smith. Ms. Armeni was able
23
     to visit with Mr. Smith on April 16, 2019.
24
           5. After meeting with Mr. Smith, Ms. Armeni determined that she needed additional time to
25
     thoroughly prepare for sentencing on Mr. Smith’s behalf. As such, Ms. Armeni cannot meet the
26
     current deadlines for the filing of formal objections to the presentence investigation report and
27

28

                                                     3 of 4
 1   the sentencing memorandum. Further, the continuance of the sentencing date will allow Ms.
 2   Armeni the opportunity to provide Mr. Smith with effective representation at sentencing.
 3      6. Mr. Smith and the government agree to this continuance of the sentencing date.
 4      7. The additional time requested herein is not sought for purposes of delay and the denial of
 5   this request for a continuance could result in a miscarriage of justice.
 6      8. Federal Rule of Criminal Procedure 32(b)(2) permits this Court to continue a sentencing
 7   hearing for good cause. Good cause exists in this case.
 8      9. For all the above-stated reasons, the ends of justice would be best served by a short
 9   continuance of the sentencing hearing.
10      10. This is the first request for a continuance of the sentencing hearing.
11                                                 ORDER
12           IT IS HEREBY ORDERED that the sentencing hearing in this matter scheduled for
13   May 29, 2019, at the hour of 11:00 a.m. is hereby vacated and continued to the 2nd day of July,
14   2019, at the hour of 10:00 a.m., in Courtroom 4.
15                       9 day of May, 2019.
            DATED this _____
16
                                        ________________________________________________
17                                       HOWARD D. McKIBBEN
                                         UNITED STATES DISTRICT COURT JUDGE
18                                       CASE NO.: 3:15-CR-00061-002
19
20

21

22

23

24

25

26
27

28

                                                    4 of 4
